Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The action is in response to the Applicant’s communication filed on 02/11/2019.
Claims 1-13 are pending, where claims 1 and 7 are independent.
This application claims the priority benefit of the International application no. PCT/CN2016/109071 filed on 12/08/2016 incorporated herein. 

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 05/04/2019, 11/23/2019 and 03/01/2020 has been filed after the filing date of the application. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification Objection 
The disclosure is objected to because of the following informalities: 
a) The reference character "5" disclosed in the specification in line 31 of page 5 is missing in Fig.1. Appropriate correction is required.
b) The term “elf-weight” in line 11 of page 7 would be “self-weight”. Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception an abstract idea without significantly more. 
The claim(s) recite(s) acquiring, determining/calculating and hoisting the container, as explained in detail below. 
This judicial exception is not integrated into a practical application because  of determining and hoisting container. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements acquiring and calculating are mainly based on data/information collection and change functions that do not add meaningful limitations sufficient amount to significantly more (“inventive concept”) than the judicial exception].
Claim 1: Ineligible 
Step 1: The claim recites a series of steps and, therefore, is a process. Thus the claim is directed to the same as a process, which is a statutory category of invention (Step 1: Yes).
Next, the claims are analyzed to determine directed to a judicial exception (Alice Corp.).

Step 2A: The claim recites the step of acquiring, determining/calculating and hoisting the container. Claim 1 is directed to an abstract idea of acquiring, determining or calculating and hoisting the container. 
This determining and calculating steps, as drafted, is a process that under its broadest reasonable interpretation, covers Mental processes the concept performed in human such as observation, evaluation, judgement, opinion, etc. Thus, the claim recites in a group of mental processes. This is also analogous to such concepts identified by the abstract ideas of “mathematical formula and equations” of patent eligibility grouping of mathematical concepts with mathematical relationships, mathematical formulas or equations, mathematical calculations.
In addition, this is also analogous to such concepts identified by the courts as abstract, such as collection, analysis and display information in Electric Power Group, LLC, v. Alstom, (671 F.3d 1317, 101 U.S.P.Q.2d 1785 (Fed. Cir. 2012)).
Thus, the claim recites in a group of mental and mathematical concepts.
Therefore, the claim is directed to an abstract idea of a judicial exception (Step 2A Prong one: Yes).
This exception is not integrated into a practical application of the exception and based on the recited additional elements of the claims (Step 2A Prong two: No).
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure the claim amounts to significantly more than the abstract idea. 
Step 2B: In addition to the steps that describe the abstract idea of acquiring, determining or calculating and hoisting the container, the claim recites the additional  are mainly based on data/information collection and change that are not sufficient amount to significantly more (“inventive concept”) than the judicial exception. The claim recites generic computer process of hoisting the container. As such, the claim is directed to a judicial exception. Accordingly, the claim is ineligible for patenting. (Step 2B: No)
As to independent Claim 7, reciting substantially similar subject matter as claim 1 for similar reasons as those outlined above, likewise do not amount to significantly more than the above noted abstract idea.
As to the dependent claims 2-7 and 8-13, reciting substantially similar subject matter of mathematical relations in hoisting the container, which does not rises to a level of significantly more than the abstract idea, and are accordingly not eligible under 35 USC 101. See MPEP 2106. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1-4 and 7-11 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Utsunomiya, (USPGPub No. 2009/0266650 A1) in view of Sakai, (USPGPub No. 2013/0018639 A1). 
As to claims 1 and 7, Utsunomiya discloses A method for preventing impact vibration of a hoisting system (Utsunomiya [abstract] “elevator apparatus - actuator controlled by a vibration-damping control unit” see Fig. 1-9), comprising: 
acquiring load weight in a hoisting container (Utsunomiya [abstract] “elevator” [0058] “acceleration sensor 8 - displacement sensor detects displacement - speed sensor detects a speed - or the like” see Fig. 1-9, element 30 load detection unit to acquire load/weight); 
acquiring a preset hoisting system basic parameter (Utsunomiya [0029-41] “load detection unit 30 that detects a load - pre-store the spring constant k2 in the memory 26” [0058] “acceleration sensor 8 - displacement sensor detects displacement - speed sensor detects a speed - or the like” [abstract] “elevator” see Fig. 1-9, elevator characteristics are stored in element 26 to reload); 
(Utsunomiya [0005-09] “determines a gain value on the basis of the estimated natural frequency and a rigidity value of the elastic member” [0029-41] “open-loop gain characteristics - antiresonant at a frequency wn between these frequencies - characteristics in a frequency range lower than wp1 are represented by Kps/k2”  [0058] [abstract] see Fig. 1-9, vibration-damping control unit 9 in FIG. 5 provides the vibration period); 
acquiring a preset hoisting system calculation parameter (Utsunomiya [0029-41] “pre-store the spring constant k2 in the memory 26” [abstract] “elevator” see Fig. 1-9, element 25 characteristics correction unit for calculating or estimating and updating the elevator characteristics); 
But, Utsunomiya does not explicitly teach determining a time-varying simulation parameter of acceleration of the hoisting system in a process of hoisting according to the fundamental wave vibration period and the preset hoisting system calculation parameter; and hoisting the hoisting container according to the determined time-varying simulation parameter of the acceleration.
However, Sakai discloses determining a time-varying simulation parameter of acceleration of the hoisting system in a process of hoisting according to the fundamental wave vibration period and the preset hoisting system calculation parameter (Sakai [abstract] “operated with  speed pattern - changed based on load - control parameter automatically adjusted in a short period - traveling model used for calculating the speed command value of the elevator - automatically adjusting a parameter of the traveling model based on travel data during a travel of the elevator” [0020-25] “ [0070-75] see Fig. 1-8 and Equations 1-21, speed pattern and traveling model provides the time varying simulation parameter of acceleration); and 
hoisting the hoisting container according to the determined time-varying simulation parameter of the acceleration (Sakai [0020-25] “motor control device 4 realized by a microcomputer on which a control program implemented” [abstract] “operated with  speed pattern - changed based on load - control parameter automatically adjusted in a short period - traveling model used for calculating the speed command value of the elevator - automatically adjusting a parameter of the traveling model based on travel data during a travel of the elevator” [0070-75] see Fig. 1-8 and Equations 1-21, microcomputer operates the actuator moor in accordance with instruction program based on speed pattern and traveling model as time varying simulation parameter of acceleration).
Utsunomiya and Sakai are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain elevator or hoist.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities determining a time-varying simulation parameter of acceleration, as taught by Utsunomiya, and incorporating speed pattern and traveling model provides the time varying simulation parameter of acceleration, as taught by Sakai.  


The combination further discloses The method according to claim 1, wherein the preset hoisting system basic parameter comprises: 
self-weight of the hoisting container, an expected hoisting height of the hoisting system, the number of the hoisting ropes, a linear mass of the hoisting ropes, an elastic modulus of the hoisting ropes and a sectional area of the hoisting ropes (Sakai [0070-75] “no-passenger-state detection means 614 - for detecting that the car is empty no carrying load” see Fig. 1-8 and Equations 1-21, no load parameter provides the self-weight and other parameter).

As to claims 3 and 10, the combination of Utsunomiya and Sakai disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method according to claim 1, wherein the preset hoisting system calculation parameter comprises: 
an expected hoisting speed of the hoisting system, a ratio N of a time length of initial variable acceleration to the fundamental wave vibration period, and a ratio KN of a total time length of starting acceleration to the fundamental wave vibration period (Utsunomiya [0005-09] “determines a gain value on the basis of the estimated natural frequency and a rigidity value of the elastic member and drives the actuator in accordance with an instruction signal obtained by multiplication of the determined gain value” [0029-41] “specific decision of the gain value by the vibration reduction device according to - FIG. 4 - a simple two-inertia model of the lateral vibration in the car - open-loop gain characteristics have resonance peaks at frequencies wp1 and wp2, and become antiresonant at a frequency wn between these frequencies. Further, characteristics in a frequency range lower than wp1 are represented by Kps/k2, where the gain value of the multiplier 23 is Kp, and a Laplace operator is s” [0058] [abstract] see Fig. 1-9, the mechanical inertial model provides the acceleration to vibration period based on gain transfer function).

As to claims 4 and 11, the combination of Utsunomiya and Sakai disclose all the limitations of the base claims as outlined above.  
The combination further discloses The method according to claim 3, wherein the ratio N of the time length of the initial variable acceleration to the fundamental wave vibration period and the ratio KN of the total time length of starting the acceleration to the fundamental wave vibration period are as follows: N =20 and KN=1 (Utsunomiya [0005-09] “determines a gain value on the basis of the estimated natural frequency and a rigidity value of the elastic member and drives the actuator in accordance with an instruction signal obtained by multiplication of the determined gain value” [0029-41] “specific decision of the gain value by the vibration reduction device according to - FIG. 4 - a simple two-inertia model of the lateral vibration in the car - open-loop gain characteristics have resonance peaks at frequencies wp1 and wp2, and become antiresonant at a frequency wn between these frequencies. Further, characteristics in a frequency range lower than wp1 are represented by Kps/k2, where the gain value of the multiplier 23 is Kp, and a Laplace operator is s” [0058] [abstract] see Fig. 1-9, the mechanical inertial model provides the acceleration to vibration period).

As to claim 8, the combination of Utsunomiya and Sakai disclose all the limitations of the base claims as outlined above.  
The combination further discloses The device according to claim 7, further comprising: a storage unit, configured to store the preset hoisting system basic parameter and the preset hoisting system calculation parameter (Utsunomiya [0029-41] “pre-store the spring constant k2 in the memory 26” [abstract] “elevator” see Fig. 1-9, element 26 memory to store preset basic parameter and element 25 characteristics correction unit for calculating or estimating and updating the elevator characteristics).

Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.



Allowable Subject Matter
	Claim 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 12-13 are also considered objected as being similar to the claims 5-6 respectively. 
Therefore, the independent claims will be allowable if they are amended by incorporating the objected claim(s) providing no double patenting, 112 and 101 issue and cancelling the incorporated objected claim(s). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Wang, USPGPub No. 2012/0004777 A1.
Smith, USP No. 10,005641 B2. 
Blanchard, USP No. 9,038,782 B2. 
Kyllingstad, USPGPub No. 2016/0194183 A1.
Schneider, et al, USPGPub No. 2013/0245815 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Md Azad/
Primary Examiner, Art Unit 2119